UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6905



BRIAN LYNN ELLIS,

                                              Petitioner - Appellant,

          versus


JOSEPH PICKLESIMER, Superintendent; STATE OF
NORTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-00-1167-1)


Submitted:   October 18, 2001              Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Lynn Ellis, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Lynn Ellis appeals from the magistrate judge’s order*

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the magistrate judge.    Ellis v. Picklesimer, No. CA-00-

1167-1 (M.D.N.C. Apr. 11, 2001).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       The parties consented to jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c) (West 1993 & supp. 2001).


                                  2